Opinion issued August 2, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00048-CV
                            ———————————
                      GEORGE FERNANDEZ, Appellant
                                         V.
ARULAS, INC. FORMERLY KNOWN AS HOUSTON SHIP REPAIR, INC.,
                        Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1087993


                          MEMORANDUM OPINION

      Appellant, George Fernandez, has neither established indigence, nor paid, or

made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP.

P. 37.3(b). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 37.3(b), 42.3(b). Appellee
subsequently filed a motion to dismiss for want of prosecution. More than ten days

have elapsed since the filing of the motion and appellant has not responded. See TEX.

R. APP. P. 10.3(a). Accordingly, we grant the motion and dismiss the appeal for want

of prosecution. We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Brown, and Caughey.




                                         2